Citation Nr: 0501217	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, status post total knee 
replacement, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to June 1977 
and from July 1979 to October 1980.  This case comes before 
the Board of Veterans' Appeals (the Board) on appeal from a 
February 2002 rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2004, a videoconference hearing was held before 
Michelle L. Kane, who is the Acting Veterans Law Judge 
rendering a determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.  In February 2004, the veteran 
submitted additional evidence directly to the Board.  He has, 
however, waived initial consideration of this evidence by the 
RO.  See 38 C.F.R. § 20.1304, as amended by 69 Fed. Reg. 
53,807 (September 3, 2004).  The Board can, therefore, 
proceed to consider this evidence and issue a decision.

The Board notes that the veteran has retired from his job due 
to his knee disability, and his knee disability is now rated 
as 60 percent disabling as a result of the Board's decision.  
This raises an issue of entitlement to a total disability 
rating based on individual unemployability (TDIU).  This 
issue is REFERRED to the RO for development and adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been requested or obtained by the RO.

2.  The veteran's traumatic arthritis of the left knee, 
status post total knee replacement, is manifested by almost 
constant pain, with swelling, instability, effusion, and 
extreme difficulty walking, standing, climbing or engaging in 
other activities of day to day life.



CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, and no higher, 
for traumatic arthritis of the left knee, status post total 
knee replacement, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes  5055, 
5256, 5257, 5260, 5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The February 2003 Statement of the Case (SOC) advised the 
veteran of the laws and regulations pertaining to his claim.  
This document informed the veteran of the evidence of record 
and explained the reasons and bases for denial.  The veteran 
was specifically informed that his claim for an increased 
evaluation for his traumatic arthritis of the left knee, 
status post total knee replacement was being denied because 
his disability did not meet the criteria for a higher rating.  
The SOC made it clear to the veteran that in order to prevail 
on his claim, he would need to present evidence that his 
disability met the criteria for a higher rating.

The RO sent a letter dated in September 2001 that told the 
veteran about the VCAA and informed him what evidence the RO 
would obtain and what he needed to do, as well as what was 
necessary for his claim to be granted.  The United States 
Court of Appeals for Veterans Claims' (Court's) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial VCAA notice was 
provided in September 2001, which was prior to the February 
2002 rating decision.  Therefore, VA has complied with the 
requirements of Pelegrini with respect to the timing of the 
initial VCAA notice.

The veteran and his representative stated at the hearing that 
a 60 percent rating would fully satisfy the appeal.  In an 
increased rating claim, a claimant is presumed to be seeking 
the maximum amount permitted.  AB v. Brown, 6 Vet. App. 35 
(1993).  However, a claimant may also limit a claim or appeal 
to the issue of entitlement to a particular disability rating 
which is less than the maximum disability rating allowed by 
law.  Id.  In this case, the veteran and his representative 
have specifically stated that a grant of a 60 percent rating 
would fully satisfy the appeal.  Because the claim is being 
granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
have been fully satisfied.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  



II.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, status post total knee 
replacement

The veteran had knee surgery in service and was initially 
granted service connection for his left knee disability by 
rating decision dated in July 1977.  In June 2000, the 
veteran underwent total left knee replacement surgery.  
Pursuant to the regulations, a 100 percent rating was 
assigned for one year following his surgery.  38 C.F.R. 
§ 4.71a, DC 5055 (5055).  The veteran was granted a 40 
percent rating by rating decision dated in February 2002.  
The veteran has appealed, seeking a 60 percent rating.

The veteran underwent a VA examination in January 2002.  The 
veteran complained of pain, stiffness, swelling, and some 
giving way of his left knee.  The examiner noted the veteran 
was quite limited in his activities and was unable to run or 
exercise.  On examination, the veteran's left knee was noted 
to be rather deformed.  There was significant crepitus on 
active and passive motion, and the veteran walked with a 
limp.  Range of motion of the left knee was flexion to 120 
degrees and extension to 0 degrees.  There were some mild 
varus stresses.  The anterior drawer test and McMurray tests 
were negative.  The diagnostic impression was traumatic 
arthritis of the left knee requiring total knee replacement 
with significant functional compromise.

The veteran was provided a second VA examination in February 
2003.  The veteran again complained of almost constant pain 
as well as swelling, stiffness, and instability.  The 
examiner noted that the veteran has not done well since 
surgery in June 2000.  The veteran wears a brace and is 
unable to do any activity on the knee.  The veteran avoids 
bending, squatting, and going up stairs.  He cannot ride a 
bike and avoids taking long walks because of the increasing 
pain.  The veteran complained of difficulty sleeping at 
times.  On examination, there was mild tenderness noted.  
Range of motion of the left knee was flexion to 90 degrees 
and extension to 10 degrees.  The diagnosis was traumatic 
arthritis in the left knee requiring total knee replacement 
with significant residual pain and functional loss. 

VA and private treatment records reveal that the veteran has 
consistently complained of pain in his left knee since 
surgery.  A VA treatment note dated in July 2003 indicated 
the veteran had instability, varus stressing, trace effusion 
and mild patellar maltracking.  The veteran complained of 
chronic pain with no relief using anti-inflammatory drugs.  A 
VA physician's note dated in August 2003 indicates the 
veteran should not do any job that requires standing, 
walking, or climbing.  The veteran retired from his job with 
the post office due to his knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

Diagnostic Code 5055 applies for status post knee surgery.  A 
30 percent rating is warranted as the minimum rating.  
38 C.F.R. § 4.71a, DC 5055 (2004).  A higher rating of 60 
percent is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Id.  The Rating Schedule requires that 
with intermediate degrees of residual weakness, pain, or 
limitation of motion, the residuals of knee surgery should be 
rated by analogy to diagnostic codes 5256, 5261, or 5262.  
Id.  

The Board finds that a 60 percent rating is warranted for 
chronic residuals of knee surgery consisting of severe 
painful motion or weakness in the affected extremity.  The 
veteran suffers from chronic knee pain that is not relieved 
by medication.  He is unable to do many activities of daily 
living including having difficulty standing, walking, or 
climbing for any length of time.  The veteran is unable to 
run or ride a bike and had to quit his job due to his left 
knee disability.  The VA examiners found that he had 
significant pain and functional loss in his left knee.  
Although his range of motion remains only moderately limited, 
the functional loss and pain that he experiences are 
analogous to that normally associated with a more severe 
condition.  The undersigned finds the veteran's testimony as 
to his functional limitations and his pain level to be 
credible, and that conclusion is supported by the fact that 
his knee disability is severe enough that he was granted 
disability retirement from federal service.

There is no other Diagnostic Code that will support a 
disability rating in excess of 60 percent.  Diagnostic Code 
5257, impairment of the knee, is rated based on recurrent 
subluxation and lateral instability.  A 30 percent disability 
rating is the maximum under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a, DC 5257 (2004).  

Diagnostic Codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  The maximum rating 
based on limitation of flexion is 30 percent, and the maximum 
rating based on limitation of extension is 50 percent.  
38 C.F.R. § 4.71a, DC 5250, 5261 (2004).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee.  Consequently, Diagnostic Code 5256 is not for 
application; in any event, the maximum rating under DC 5256 
is 60 percent.  38 C.F.R. § 4.71a, DC 5256 (2004).  There is 
also no evidence of malunion or nonunion of the tibia and 
fibula, and the maximum rating under DC 5262 is 40 percent.  
Thus, Diagnostic Code 5262 for impairment of the tibia and 
fibula does not allow a rating in excess of 60 percent for 
the veteran's knee disability.  38 C.F.R. § 4.71a,  DC 5262 
(2004).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in the left knee, and the VA examination 
reports make it clear that the veteran has significant 
limitation of function due to pain.  The Board finds that 
this limitation of function is contemplated in the 60 percent 
rating for chronic residuals of a knee replacement consisting 
of severe painful motion or weakness.  There is no basis for 
a high rating under the Rating Schedule.  38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2004), DeLuca, 8 Vet. App. 202.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds that a increased rating to 60 
percent for traumatic arthritis of the left knee, status post 
total knee replacement, is warranted, but no higher.  
38 C.F.R. § 4.71a, DC 5055 (2004).


ORDER

Entitlement to a 60 percent rating, an no higher, for 
traumatic arthritis of the left knee, status post total knee 
replacement, is granted, subject to the laws and regulations 
pertaining to payment of monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


